DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 02/12/2021, claims 1, 11, 19, 25 and 27 were amended. Therefore, claims 1-11 and 13-27 remain pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,070,582 and claims 1-13 of U.S. Patent No. 8,636,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 8,070,582 and claims 1-13 of U.S. Patent No. 8,636,575 claim substantially the same invention as claims 1-11 and 13-27 of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7-11 and 13-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (US 2003/0114217) in view of Gomez et al (US 2004/0043809) and Muir et al (US 2007/0021198).
Regarding claims 1 and 25: Walker discloses in response to receiving a request to play a series of games on behalf of a player (paragraph [0070] – paragraph [0071], the player may provide input to the slot machine that an automated play mode is desired, for example for 10, 50, or 100 games), making, by a computing device, a plurality of respective decisions in which each of the plurality of respective decisions is made at a respective intermediate point in a different one of a plurality of games in the series of games for the player without input, within the series of games, from the player (paragraph [0070] – paragraph [0071], paragraph [0196], in the automated play mode, game play cycles may be performed one after the other without any input from the player, a decision rule may operate to determine whether or not to request an additional card in a game of blackjack); determining, by the computing device, for each game of the plurality of each game play cycle includes determination of an outcome based on predetermined parameters which govern performance of the automated play mode, in a video blackjack machine a decision rule may operate to determine whether or not to request an additional card); in response to determining that a second intermediate point of a second game in the series of games satisfies one or more criteria, soliciting, by the computing device and from the player, a second decision to be made by the player in the second game (paragraph [0196], paragraph [0231], a parameter for the automated play mode may indicate whether input from the player will be required, each game play cycle may  pause for player input as to the play of the current hand, game play may be partly governed by one or more decision rules, while also allowing for some player input into the game play cycle, for example if the outcome calls for a bonus round player input is required for the bonus round); in which the one or more criteria includes an opportunity for a payout from resuming play of the second game above a first threshold other than zero resulting from the second intermediate point (paragraph [0162] – paragraph [0163], The exit event that corresponds to the record is the occurrence of a "bonus round". As is familiar to those who are skilled in the art, a "bonus round" is sometimes also referred to as a "secondary game", as that term is defined above, In one type of secondary game, the player may be presented, via a display of the slot machine 104, with a plurality of "hiding" locations, behind one of which a cartoon character is "hiding". The player is prompted to pick a hiding location. If the player picks correctly, a relatively large payout may be provided. If the player picks incorrectly, a smaller payout may be provided, i.e., from resuming play of the second game the player has the opportunity play to win a payout); and determining, by the computing device, a second final outcome of the second game based on a result of soliciting the second intermediate point from the player (paragraph [0071], paragraph [0196], each game play cycle includes determination of an outcome). However, Walker does not specifically disclose that the request to play a series of games is initiated at a mobile computing device; that the soliciting includes providing an alert through the mobile computing device; or that the first payout threshold exceeds a product of a multiplier greater than one and an amount wagered. 
Muir discloses that a request to play a game is initiated at a mobile computing device (paragraph [0165], following registration of the mobile device 605 with gaming machine 610 in step 970, the method 800 proceeds to step 975, in which the player can remotely play games of chance on the secured machine 610 using mobile device 605. As mentioned above, mobile device 605 can be constructed as a wireless game player, as described in commonly assigned U.S. Pat. No. 6,846,238, entitled "Wireless Game Player," by Wells (Attorney Docket No. IGT1P043), which is hereby incorporated by reference. In one embodiment, the wireless game player receives game inputs for a playing a game of chance from input mechanisms located on the wireless game player and displays game outcomes for games on chance on a display screen located on the wireless game player); and that the soliciting includes providing an alert through the mobile computing device (paragraph [0165], following registration of the mobile device 605 with gaming machine 610 in step 970, the method 800 proceeds to step 975, in which the player can remotely play games of chance on the secured machine 610 using mobile device 605. As mentioned above, mobile device 605 can be constructed as a wireless game player, as described in commonly assigned U.S. Pat. No. 6,846,238, entitled "Wireless Game Player," by Wells (Attorney Docket No. IGT1P043), which is hereby incorporated by reference. In one embodiment, the wireless game player receives game inputs for a playing a game of chance from input mechanisms located on the wireless game player and displays game outcomes for games on chance on a display screen located on the wireless game player, i.e. game play aspects are displayed via the mobile device).
Gomez discloses that the first payout threshold exceeds a product of a multiplier greater than one and an amount wagered (paragraph [0079], the awards from a scatter pay bonus round are typically multiples of the entire wager of the initiating spin. Conversely, when a bonus round is initiated through particular symbols appearing on a wagered payline, the bonus is typically paid in multiples of the number of credits wagered on the specific line where the initiating symbols appeared). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the mobile device as taught by Muir and the award determination as taught by Gomez into the game system as taught by Walker in order to improve the player’s gaming experience and facilitate longer and/or more continuous play session, thereby increasing revenue for casino operators (Walker, paragraph [0008]).
Regarding claim 2: Walker discloses that which is discussed above. Walker further discloses receiving, by the computing device, the request to play the series of the player may provide input to the slot machine that an automated play mode is desired, for example for 10, 50, or 100 games).
Regarding claim 3: Walker discloses that which is discussed above. Walker further discloses determining, by the computing device, that the second intermediate point satisfies the one or more criteria (paragraph [0196], each game play cycle may pause for player input as to the play of the current hand, game play may be partly governed by one or more decision rules, while also allowing for some player input into the game play cycle, for example in a video blackjack machine a decision to determine whether or not to request an additional card).
Regarding claim 4: Walker discloses that which is discussed above. Walker further discloses receiving, by the computing device, a decision from the player in response to soliciting the player and using the decision to determine the second final outcome (paragraph [0196], each game play cycle may pause for player input as to the play of the current hand, game play may be partly governed by one or more decision rules, while also allowing for some player input into the game play cycle, for example in a video blackjack machine a decision to determine whether or not to request an additional card).
Regarding claim 5: Walker discloses that which is discussed above. Walker further discloses determining whether to use at least one of an optimal strategy or a non-optimal strategy during the plurality of games when making the respective decisions at the respective intermediate points, without input from the player, according to a set strategy (paragraph [0196], for example in a video blackjack machine a decision to determine whether or not to request an additional card, inherently any decision would be either optimal or non-optimal).
Regarding claim 7: Walker discloses that which is discussed above. Walker further discloses that the second intermediate outcome include a condition of a game (paragraph [0196], for example in a video blackjack machine a decision to determine whether or not to request an additional card).
Regarding claim 8: Walker discloses that which is discussed above. Walker further discloses that the condition includes at least one of a card dealt, a dice value rolled, a card discarded, a visible card, a slot symbol, a number selected, a wagered amount, or an available option (paragraph [0196], for example in a video blackjack machine a decision to determine whether or not to request an additional card).
Regarding claim 9: Walker discloses that which is discussed above. Walker further discloses that the games includes a blackjack game (paragraph [0196], for example in a video blackjack machine a decision to determine whether or not to request an additional card).
Regarding claim 10: Walker discloses that which is discussed above. Walker further discloses following a strategy selected by the player to play the series of games (paragraph [0114], paragraph [0156], memory may store information indicated by player input including one or more player parameter selections, for example player parameter selections include speed of play (i.e., the strategy selected by the player either to play more games per unit time or fewer games per unit time)).
Regarding claim 11: Walker discloses that which is discussed above. Walker further discloses that the one or more criteria includes the second intermediate state being for example in a video blackjack machine a decision to determine whether or not to request an additional card).
Regarding claim 13: Walker discloses that which is discussed above. Walker further discloses that the opportunity includes a chance to win the payout (paragraph [0047] – paragraph [0048], paragraph [0196], provided may be an outcome in a game play cycle during the automated play mode which initiates a secondary game, for example in a video blackjack machine a decision to determine whether or not to request an additional card, inherently there is a chance above a non-zero threshold of a bonus game occurring). 
Regarding claim 14: Walker discloses that which is discussed above. Walker further discloses that the one or more criteria includes the second intermediate point being associated with a wager amount above a non-zero threshold if a selected strategy for playing the second game is followed (paragraph [0032] – paragraph [0033], an automated play mode of a gaming device is played such that a first amount is wagered per game play cycle and in response to a received signal performing the automated play mode such that a different second amount is wagered per game play cycle).
Regarding claim 15: Walker discloses that which is discussed above. Walker further discloses that the one or more criteria includes the second intermediate point that will result in the second final outcome being a winning result regardless of the second decision (paragraph [0196], in a video poker machine, a decision rule may operate to automatically select which cards to discard from the initial hand, for example a player with a three of a kind versus a hand with a pair will win regardless of the player discarding the other cards in the hand or not).
Regarding claim 16: Walker discloses that which is discussed above. Walker further discloses that the one or more criteria includes a criterion selected by the player (paragraph [0196], a parameter for the automated play mode may indicate whether the decision rules are to be utilized or whether input from the player will be required).
Regarding claim 17: Walker discloses that which is discussed above. Walker further discloses that the one or more criteria includes a criterion regarding a sequence of game-related outcomes (paragraph [0188], a wagering pattern of three coins could be wagered on every game play cycles until ten losing outcomes in a row, then one coin may be wagered).
Regarding claim 18: Walker discloses that which is discussed above. Walker further discloses that the game-related outcomes includes at least one of a number of winning outcomes or a number a number of losing outcomes (paragraph [0188], a wagering pattern of three coins could be wagered on every game play cycles until ten losing outcomes in a row, then one coin may be wagered).
Regarding claim 19: Walker discloses that which is discussed above. Walker further discloses that an alert indicates the player has to provide an input before automatic play of the series of games is resumed (paragraph [0086], communication function including transmitting audio to a player including presenting information pertinent to operational function of the gaming device).
However, Walker does not specifically disclose that the alert indicates an amount of time that he player has to provide an input.
status messages can be in text and audio format, indicating a time remaining before a time out condition is reached).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the timing alerts as taught by Muir into the game system as taught by Walker in order to improve the player’s gaming experience and facilitate longer and/or more continuous play session, thereby increasing revenue for casino operators (Walker, paragraph [0008]).
Regarding claim 20: Walker discloses that which is discussed above. Walker further discloses that after making each respective decision in the plurality of games, providing the player an option to alter the respective decision (paragraph [0029], receiving a signal during the automated play mode and changing the parameter in response to the received signal and continuing the automated play in accordance with the changed parameter).
Regarding claim 21: Walker discloses that which is discussed above. Walker further discloses that second final outcome is based at least in part on events occurring in a game played by other players (paragraph [0199], exit events include events or conditions relating to individuals other than the player).
Regarding claim 22: Walker discloses that which is discussed above. Walker further discloses that the second final outcome is based at least in part on events that occurred in past games played by other players (paragraph [0199], exit events include events or conditions relating to individuals other than the player).
paragraph [0154], auto-play database includes information corresponding to an indication of how fast the automated play mode is to run, for example based on the speed of the play being faster than a slow speed the player will be able to play more games per selected unit of time).
Regarding claim 24: Walker discloses that which is discussed above. Walker further discloses facilitating an adjustment to an account based on outcomes of the plurality of games (paragraph [0071], paragraph [0196], each game play cycle includes determination of an outcome and a payout).
Regarding claim 26: Walker discloses that which is discussed above. Walker further discloses determining the second final outcome of the second game based on the result includes: if the second decision is received from the player, determine the second final outcome of the second game based, at least in part, on the second intermediate point and the second decision (paragraph [0196], each game play cycle may pause for player input as to the play of the current hand, game play may be partly governed by one or more decision rules, while also allowing for some player input into the game play cycle, for example in a video blackjack machine a decision to determine whether or not to request an additional card); and if the second decision is not received from the player, make a third decision on behalf of the player in the second game without input from the player (paragraph [0196], each game play cycle may pause for player input as to the play of the current hand, game play may be partly governed by one or more decision rules, for example in a video blackjack machine a decision to determine whether or not to request an additional card made based on the one or more decision rules).
Regarding claim 27: Walker discloses that which is discussed above. Walker further discloses determining whether the second decision is received from the player, in which determining whether the second decision is received from the player includes determining whether the second decision is received within an amount of time that the player has to provide an input before automatic play of the series of games is resumed (paragraph [0196], each game play cycle may pause for player input as to the play of the current hand, game play may be partly governed by one or more decision rules, while also allowing for some player input into the game play cycle, for example in a video blackjack machine a decision to determine whether or not to request an additional card). However, Walker does not specifically disclose that the amount of time is indicated in the alert.
Muir discloses that an amount of time is indicated in an alert (paragraph [0015], status messages can be in text and audio format, indicating a time remaining before a time out condition is reached).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the timing alerts as taught by Muir into the game system as taught by Walker in order to improve the player’s gaming experience and facilitate longer and/or more continuous play session, thereby increasing revenue for casino operators (Walker, paragraph [0008]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (US 2003/0114217) in view of Gomez et al (US 2004/0043809) and Muir et al (US 2007/0021198) as applied to the claims above, and further in view of Reitzen et al (US 2002/0019253).
Regarding claim 6: Walker and Yoseloff disclose that which is discussed above. However, Walker nor Gomez specifically disclose that determining to use the at least one of the optimal strategy and the non-optimal strategy includes making a random selection of at least one of the optimal strategy and the non-optimal strategy from a set of possible strategies.
Reitzen discloses that determining to use the at least one of the optimal strategy and the non-optimal strategy includes making a random selection of at least one of the optimal strategy and the non-optimal strategy from a set of possible strategies (paragraph [0073] – paragraph [0077],values for a set of action sequence triggering variables are determined dynamically by the system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the strategy determination as taught by Reitzen into the game system as taught by Walker and Gomez in order to improve the player’s gaming experience and facilitate longer and/or more continuous play session, thereby increasing revenue for casino operators (Walker, paragraph [0008]).


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1-11 and 13-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Jason Pinheiro/            Examiner, Art Unit 3715